Citation Nr: 1613514	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  14-21 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right wrist condition. 


REPRESENTATION

Veteran represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.   

The Veteran's initial claim was for service connection for a right hand condition secondary to a service-connected right elbow disability.  In multiple correspondences however, the Veteran has requested a recharacterization of the issue as a request for service connection for a right wrist injury.  As such, the issue has been recharacterized as identified above. 


FINDING OF FACT

The Veteran's  right wrist tendinitis had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for right wrist tendinitis have been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 C.F.R. § 3.303.





When no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 111; Wagner, 370 F.3d at 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that a disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.

It is well established that merely noting a history of preservice medical problems does not suffice to "note" a medical condition that is present at induction.  See Crowe v. Brown, 7 Vet.App. 238, 245 (1995) (childhood history of asthma did not "note" the condition at induction); 38 C.F.R. § 3.304(b)(1) ("History of preservice existence of conditions recorded at the time of examinations does not constitute a notation of such conditions").  

Once the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant.  In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness . . . the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.   Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).

On his August 1982 entrance report of medical history, the Veteran stated he broke his arm prior to entrance onto service in 1981.  The examining physician noted for the record that the Veteran suffered a fracture of the right radius in 1981 but that the radius was normal at entrance.  Service records show that the Veteran had ongoing complaints of right wrist symptoms with acute injuries possibly occurring in September 1983 and/or September 1985 and assessments of tendinitis.

Since separation the Veteran has been assessed with tendinitis of the right wrist and states that he has had wrist pain since service.

Consistent with the Veteran's statements, the medical evidence clearly and unmistakably shows that his left wrist injury existed prior to service.  The medical evidence, however, does not clearly and unmistakably reflect that the condition was not aggravated by such service.  Thus, because he was normal at service entrance with respect to this disability, and since the evidence does not clearly and unmistakably show that his right wrist both existed prior to service and was not aggravated by service, (and he has a current diagnosis of right wrist tendinitis), the criteria for service connection have been met.  


ORDER

Service connection for right wrist tendinitis is granted. 



____________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


